               Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 1 of 15                                                                  FILED
                                                                                                                                         2020 Oct-05 PM 03:26
                                                                                                                                         U.S. DISTRICT COURT
                                                                                                                                             N.D. OF ALABAMA


Pro Se 14 (Rev. IO/I 6) Complaint for Violation of Civil Rights (Prisoner)


                                    UNITED STATES DISTRICT COURT
                                                   for the
                                       NORTHERN DISTRICT OF ALAB~Mfil - 5                                          1.0.

                                                                                       i...· .   •                            __ , ; I
                                                                                  }         •
                                                                                           1-•• ~'. \.. ,·                ',, :,--,
                                                                                  }
                        Plaintiff
                                                                                  }
(Write your full name. No more than one plaintiff may be
                                                                                  }
named in a complaint.)                                                            }
                                           -v-
                                                                                  }
                                                                                  }   Case No.:         ~·:Th-I\.~ · \{;_)l\-1_- ut ·
                                                                                                        (to be filled in by the Clerk's Office)   ~
                                                                                  }
                                                                                  }
                                                                                  }
                                                                                  }

     & l?/ldr_rmj ;t    Defendant(s)
                                                                                  ~
                                                                                  }
(Write the full name of each defendant who is being sued. If                      }
the names of all of the defendants cannot fit in the space                        }
above, please write "see attached" in the space and attach                        }
an additional page with the full list of names. Do not include                    }
addresses here. Your complaint may be brought in this court                       }
only if one or more of the named defendants is located                            }
within this district.)                                                            }

                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                              (Prisoner Complaint)
                                                                        NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual's
birth; a minor's initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee of $400.00 or an Application to
Proceed In Forma Pauperis.

Mail the original complaint and the filing fee of $400.00 or an Application to Proceed In Forma Pauperis to the
Clerk of the United States District Court forthe Northern District of Alabama, Room 140, Hugo L. Black U.S.
Courthouse, 1729 5th Avenue North, Birmingham, Alabama 35203-2195.

                                                                     Page 1of14
          Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 2 of 15




I.   The Parties to this Complaint
     A.      The Plaintiff
             Provide the information below for the    plaintif~ n}~ed   in the   comp~mt.

                     Name                             ,J{;;&~
                    All other names by which
                    you have been known
                     ID Number
                     Current Institution
                     Address
                                                                                         State        Zip Code

     B.      The Defendant
             Provide the information below for each defendant named in the complaint, whether the
             defendant is an individual, a government agency, an organization, or a corporation. Make
             sure that the defendant(s) listed below are identical to those contained in the above
             caption. For an individual defendant, include the person's job or title (if known) and
             check whether you are bringing this complaint against them in their individual capacity
             or official capacity, or both. Attach add_itional page: if needed_.                  ,       ,_     I I.'
             Defendant No. I         SE£_    q/i;dlJ'J!'/!/ Jt ,,-9# c/c,9~:/s SU!:Li..f/J                       !/)!IT
                    Name             olf/oa/ q17q'Jfd!r'/c/tLJ/~fr'
                    Job or Title (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     Shield Number
                    Employer
                    Address
                                                          City                           State        Zip Code

                                            w-·      Individual Capacity           fl{       Official Capacity

             Defendant No. 2          ~ /JllocJ/!).'/)f 19.' -9// Oc~/s SuEd Jn ~Elf- Ol/c.14/
                    Name              /ltr/ h/lv/cko/            Gp7ofa
                    Job or Title (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    Shield Number
                    Employer
                    Address
                                                          City                           State        Zip Code

                                                     Individual Capacity                     Official Capacity

                                              Page 2of14
           Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 3 of 15




                 Defendant No. 3
                                         £p ftfk-j(fD!ffl/ 41/I ik&lant SUal In lkir-
                        Name         ofhoal 4rd Indlvlcfua[ ~-!q
                        Job or Title (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        Shield Number
                        Employer
                        Address
                                                             City                    State         Zip Code

                                               yj      Individual Capacity   p1 Official Capacity
                                        SEE IJl/rdmttJI-, f!/ .fl/I /)<ff€.rJards Susi Tu lhl«--
                 Defendant No. 4
                        Name          o/tf<:JoJ Rrxi rrrJ,v)(lriol Capx:i±tj
                        Job or Title (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        Shield Number
                        Employer
                        Address
                                                             City                    State         Zip Code

                                                       Individual Capacity               Official Capacity
II.   Basis for Jurisdiction
      Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights,
      privileges, or immunities secured by the Constitution and [federal law]." Under Bivens v. Six
      Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
      federal officials for the violation of certain constitutional rights.
      A.         Are you bringing suit against (check all that apply):
                 D      Federal officials (a Bivens claim)
                 D      State or local officials (a§ 1983 claim)
      B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or
                 immunities, secured by the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are
                 suing under section 1983, what federal constitutional or statutory right(s) do you claim
                 is/a?!g vio~ated by state or local officials?                                 ,
                 ( k.dl?t- ~ wrlhrd::d/h'&m-bd-& £k z6
                 &ofc:/;
             /



                                                Page 3of14
            Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 4 of 15




       C.      Plaintiffs suing under Bivens may only recover for violation of certain constitutional
               rights. If you are suing under Bivens, what constitutional right(s) do you claim is/are
               being violated by federal officials?

                  A//rr
       D.      Section 1983 allows defendants to be found liable only when they have acted "under
               color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or
               the District of Columbia." 42 U.S.C. § 1983. If you are suing under section 1983, explain
               how each defendant acted under color of state or local law. If you are suing under Bivens,
               explain how each defendant acted under color of federal law. Attach additional pages if




Ill.   Prisoner Status
       Indicate whether you are a prisoner or other confined person as follows (check all that apply):
       D       Pretrial Detainee
       D       Civilly committed detainee
       D       Immigration detainee

       D       Convicted and sentenced state prisoner
       D       Convicted and sentenced federal prisoner

       D       Other ( e x p l a i n ) : - - - - - - - - - - - - - - - - - - - - - - - - -
IV.    State of Claim
       State as briefly as possible the facts of your case. Describe how each defendant was personally
       involved in the alleged wrongful action, along with the dates and locations of all relevant events.
       You may wish to include further details such as the names of other persons involved in the
       events giving rise to your claims. Do not cite any cases or statutes. If more than one claim is
       asserted, number each claim and write a short and plain statement of each claim in a separate
       paragraph. Attach additional pages if needed.




                                               Page 4of14
           Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 5 of 15




      A.       If the events giving rise to your claim arose outside an institution, describe where and
               when they arose .
                   .. /f/14
      B.       If the events giving rise to your claim arose in an institution, describe where and when
               they arose.

               ~~f3~~~;,m/~ ai;/ef1oiob1f5.
      C.       What date and approximate time did the events giving rise to your claim(s) occur?
               amk/0, c;l?/$ er~1'~/£WM?. 5nc ~ ~
      D.       What are the facts underlying your claim(s)? (For example: What happened to you? Who
               did what? Was anyone else involved? Who else saw what happened?)
                 ,ilr?'E ,~.>       .19//dmf"d If
V.    Injuries
      If you sustained injuries related to the events     lle~ed   above, describe your injuries in detail.
            "/'                                                    A    .1Jl"•                •
                                                                                . 7t                      E


VI.   Relief
      State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
      cases or statutes. If requesting money damages, include the amounts of any actual damages
      and/or punitive damages claimed for the acts alle ed. Explain the basis for these claims.
                             IA                    • II     ,..            ,,    ,                ~   ~


                        /,




                                              Page 5of14
            Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 6 of 15




VII.   Exhaustion of Administrative Remedies Administrative Procedures

       The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997(a), requires that "[n]o action
       shall be brought with respect to prison conditions under section 1983 of this title, or any other
       Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
       administrative remedies as are available are exhausted."

       Administrative remedies are also known as grievance procedures. Your case may be dismissed if
       you have not exhausted your administrative remedies.
       A.      Did your claim(s) arise while you were confined in a jail, prison, or other correctional
               facility?
               ~       Yes
               D       No
               If yes, name the jail, prison, or other correctional facility where you were confined at the
               time of the events giving rise to your claim(s).
               !lmdla:n &r;rdod Go·~
       B.      Does the jail, prison, or other correctional facility where your claim(s) arose have a
               grievance procedure?
               D       Yes

               ~       No
               D       Don't know
       C.      Does the grievance procedure at the jail, prison, or other correctional facility where your
               claim(s) arose cover some or all of your claims?   A//4
               D       Yes
               D       No
               D       Don't know


                                               Page 6of14
     Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 7 of 15




        If yes, which claims(s)?




D.      Did you file a grievance in the jail, prison, or other correctional facility where your
        claim( s) arose concerning the facts relating to this complaint?   ii/If
        D       Yes
        D       No
        If no, did you file a grievance about the events described in this complaint at any other
        jail, prison, or other correctional facility?   ;(;71f
        D       Yes
        D       No
E.      If you did file a grievance:#/#
        I.      Where did you file the grievance?


        2.      What did you claim in your grievance?


        3.      What was the result, if any?


        4.      What steps, if any, did you take to appeal that decision? Is the grievance process
                completed? If not, explain why not. (Describe all efforts to appeal to the highest
                level of the grievance process.)




                                          Page 7of14
           Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 8 of 15




      F.      If you did not file a grievance:
              I.      If there are any reasons why you did not file a grievance, state them here:
                      ~ /;- /ltJ,9a;y~Gj0/CJ'.7W cd /Jyz;K/,f//71                                   &m-ltad.
              2.      If you did not file a grievance but you did inform officials of your claim, state
                      who you informed, when and how, and their response, if any:
                         de£ ,SE...- £6:-M-wz/ Ii
      G.      Please set forth any additional information that is relevant to the exhaustion of your
              administrative remedies:




              (Note: You may attach as exhibits to this complaint any documents related to the
              exhaustion ofyour administrative remedies.)
VIII. Previous Lawsuits
      The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court
      without paying the filing fee if that prisoner has "on three or more prior occasions, while
      incarcerated or detained in any facility, brought an action or appeal in a court of the United
      States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
      upon which relief may be granted, unless the prisoner is under imminent danger of serious
      physical injury." 28 U.S.C. § 1915(g).

      To the best of your knowledge, have you had any cases dismissed based on grounds that it was
      frivolous, malicious, or failed to state a claim upon which relief may be granted?
      D       Yes

     )l       No
      If yes, state which court dismissed your case( s), when this occurred, and attach a copy of the
      order(s) if possible .
               .'#-



                                                 Page 8of14
           Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 9 of 15




      A.      Have you filed other lawsuits m state or federal court dealing with the same facts
              involved in this action?

             Xf.     Yes
              D      No
      B.      If your answer to "A" is "Yes," describe each lawsuit by answering questions I through 7
              below. (If there is more than one lawsuit, describe the additional lawsuits on another
              page, using the same format.)
              1.     Parties to the previous lawsuit:
                     Plaintiff(s)
                     Defendant( s)
              2.     Court (iffederal court, name the district; if state court, name the county and State):


              3.     Docket or index number:


              4.     Name of Judge assigned to your case:


              5.     Approximate date of filing lawsuit:


              6.     Is the case still pending?



                   x D       Yes

                             No
                     If no, give the approximate date of disposition: - - - - - - - - - - - - -
              7.     What was the result of the case? (For example: Was the case dismissed? Was
                     judgment entered in your favor? Was the case appealed?

                     .J2w1;5et/M/lm012;pdcc Ol7 /J;rol!f's~ IJ1275h?.
IX.   Certification and Closing
      Under Rule 11 of the Federal Rules of Civil Procedure, by signing below, I certify to the best of
      my knowledge, information, and belief that this complaint: (1) is not being presented for an

                                               Page 9of14
         Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 10 of 15




       improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
       litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
       modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
       specifically so identified, will likely have evidentiary support after a reasonable opportunity for
       further investigation or discovery; and (4) the complaint otherwise complies with the
       requirements of Rule 11.

       I agree to provide the Clerk's Office with any changes to my address where case-related
       papers may be served. I understand that my failure to keep a current address on file with
       the Clerk's Office may result in the dismissal of my case.


       Printed Name of Plaintiff:



                                             ~ fJTiJil lfutj;
       Prison Identification Number:
       Prison Address:


                                             ~~
                                              ;: Cit;:
                                                                             _&__
                                                                             State
                                                                                           rfc'i/lf/.,
                                                                                              Zip Code



I declare under penalty of perjury that the foregoing is true and correct.


fa=<oloo      CJ-JS         -r}()                l l 4't~
                                              SignatUre ofPlaintiff          ~




                                              Page IO of 14
      Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 11 of 15




Attachment B: Statement of Claim

        My name is Keith Alexander and I am a state inmate in the custody of the Alabama
Department of Corrections (ADOC). On or around Octoberf• 2018, I was assaulted by
Officer Roderick Gadson and two other officers at William E. Donaldson Correctional
Facility. I sustained serious injuries that required hospitalization at UAB Hospital.

        On or around Octobetfl? 2018, Officer Gadson and two other officers entered my cell
in segregation and attacked me. Officer Gadson hit me repeatedly in my leg with his baton
and fists, kicked me in my head, and sprayed mace down my throat. The other two officers
swung batons at my head, torso, and legs.

       When Officer Gadson and the other officers had finished beating me, they took me
to the infirmary. Medical staff there noted my injuries, but failed to provide adequate
treatment. I struggled to walk and I continued to experience significant swelling and pain in
my leg. On October 23, 2018, I went to the dentist to get a tooth pulled. The dentist observed
the condition of my leg and referred me to the nurse. It was only then that I was transported
to UAB Hospital because my injuries were so severe. Doctors at the hospital confirmed that
I had a fractured fibula and treated my leg injuries.

        Officer Gadson has been retaliating against me since my return from UAB Hospital
and I continue to experience the negative consequences of this officer assault. I am currently
incarcerated at St. Clair Correctional Facility, where Officer Gadson is now posted, and the
facility will not release me from the Restricted Housing Unit because he works at the camp.

       Officer Gadson has demonstrated a pattern of using excessive force against prisoners.
On February 17, 2011, Officer Gadson and others allegedly assaulted William Harris in the
segregation unit at Donaldson. Officer Gadson and other officers attacked Mr. Harris again
the same unit a few weeks later.

        On June 30, 2012, Officer Gadson allegedly choked Antwan Maye and punched him
in the right eye.

       On April 9, 2013, Officer Gadson reportedly assaulted Terry Killingsworth in Dorm
E-3 at Bibb Correctional Facility.

        On December 6, 2015, Officer Gadson and others assaulted David Foster in the
classification area at Donaldson while he was handcuffed.

      Between August 22 and August 24, 2016, Officer Gadson and others subjected
Michael Oliver to 5 unprovoked beatings that involved punching and stomping all over his
body.
      Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 12 of 15




        On December I, 2017, Officer Gadson and other officers assaulted Antoine Denmark
while handcuffed shortly after he was transferred to Donaldson, causing injuries including
the loss of several teeth.
        On October 4, 2019, Officer Gadson and other officers assaulted Steven Davis in the
behavior modification dormitory at Donaldson, striking him in the head with batons, feet, and
fists. Mr. Davis suffered multiple facial fractures from the officers' use of force and was
transported by air to UAB Hospital, where he died on October 5.

         Excessive use of force by ADOC officers and specifically Officer Gadson was a
pattern that Defendants Jefferson Dunn, Grantt Culliver, Christopher Gordy, Errol Pickens,
and the Captains at Donaldson were aware of and responsible for addressing. However,
Officer Gadson has never been held accountable for his abusive behavior towards
incarcerated people. Instead of disciplining him for misconduct or implementing corrective
action, ADOC continues to employ Officer Gadson and transfer him between the men's
facilities.

        Defendants are aware that their management practices have created a culture of
violence throughout Alabama's correctional facilities where prisoners are managed through
force and officers are not held accountable for abuse despite multiple reports by the
Department of Justice (DOJ) over the past 10 years that document excessive use of force
throughout ADOC. Remedial measures have not been taken even though Defendants know
that officers violently assaulted and killed Rocrast Mack at Ventress Correctional Facility,
carried out widespread sexual abuse of women incarcerated at Julia Tutwiler Prison, and used
excessive force so frequently that the DOJ announced its investigation into this pattern in
2016.
     Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 13 of 15




Attachment A: The Defendants

Defendant No. 1:   Jefferson Dunn
Job or title:      Commissioner
Employer:          Alabama Department of Corrections
Address:           301 S. Ripley Street
                   P.O. Box 301501
                   Montgomery, AL 36130

Defendant No. 2:   Grantt Culliver
Job or title:      Associate Commissioner, Operations
Employer:          Alabama Department of Corrections (Former)
Address:           301 S. Ripley Street
                   P.O. Box 301501
                   Montgomery, AL 36130

Defendant No. 3:   Steve Watson
Job or title:      Associate Commissioner, Plans and Programs
Employer:          Alabama Department of Corrections
Address:           301 S. Ripley Street
                   P.O. Box 301501
                   Montgomery, AL 36130

Defendant No. 4:   Jenny Abbott
Job or title:      Facilities Management, Director
Employer:          Alabama Department of Corrections
Address:           301 S. Ripley Street
                   P.O. Box 301501
                   Montgomery, AL 36130

Defendant No. 5:   Edward Ellington
Job or Title:      Institutional Coordinator (Northern Region)
Employer:          Alabama Department of Corrections
Address:           301 S. Ripley Street
                   P.O. Box 301501
                   Montgomery, AL 36130
     Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 14 of 15




Defendant No. 6:    Christopher Gordy
Job or title:       Warden
Employer:           Alabama Department of Corrections - Ventress CF
Address:            Ventress Correctional Facility
                    379 Alabama Hwy 239 North
                    Clayton, AL 36016

Defendant No. 7:    Errol Pickens
Job or title:       Warden
Employer:           Alabama Department of Corrections - Limestone CF
Address:            Limestone Correctional Facility
                    28779 Nick Davis Road
                    Harvest, AL 35749

Defendant No. 8:    Roderick Gadson
Job or title:       Correctional Officer
Employer:           Alabama Department of Corrections - St. Clair CF
Address:            St. Clair Correctional Facility
                    1000 St. Clair Road
                    Springville, AL 35146

Defendant No. 9:    Unknown
Job or title:       Correctional Officers Working in Segregation with CO Gadson
Employer:           Alabama Department of Corrections - Donaldson CF
Address:            William E. Donaldson Correctional Facility
                    100 Warrior Lane
                    Bessemer, AL 35023

Defendant No. 10:   Unknown
Job or title:       Captains in Charge of Security Staff
Employer:           Alabama Department of Corrections - Donaldson CF
Address:            William E. Donaldson Correctional Facility
                    100 Warrior Lane
                    Bessemer, AL 35023

Defendant No. 11:   Unknown
Job or title:       Lieutenants in Charge of Security Staff
Employer:           Alabama Department of Corrections - Donaldson CF
Address:            William E. Donaldson Correctional Facility
                    100 Warrior Lane
                    Bessemer, AL 35023
     Case 4:20-cv-01542-KOB-HNJ Document 1 Filed 10/05/20 Page 15 of 15




Defendant No. 12:   Unknown
Job or title:       Shift Commanders
Employer:           Alabama Department of Corrections - Donaldson CF
Address:            William E. Donaldson Correctional Facility
                    100 Warrior Lane
                    Bessemer, AL 35023

Defendant No. 13:   Arnaldo Mercado
Job or title:       Investigations & Intelligence (I&I), Director
Employer:           Alabama Department of Corrections
Address:            30 I S. Ripley Street
                    P.O. Box 301501
                    Montgomery, AL 36130

DefendantNo. 14:    Leon Bolling
Job or title:       Warden
Employer:           Alabama Department of Corrections - St. Clair CF
Address:            St. Clair Correctional Facility
                    1000 St. Clair Road
                    Springville, AL 35146

Defendant No. 15: Gary Malone
Job or title:     Captain
Employer:         Alabama Department of Corrections - St. Clair CF
Address:          St. Clair Correctional Facility
                  1000 St. Clair Road
                  Springville, AL 3 5146
